Citation Nr: 0715586	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  98-00 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease at L4-L5 and L5-S1, current evaluated as 60 
percent disabling.

2.  Entitlement to a separate compensable rating for left 
lower extremity neuralgia. 

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1982 to 
August 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle Washington.  The case was forwarded to the Board by 
the Boston, Massachusetts RO.

In a November 2002 rating decision, the RO increased the 
evaluation for degenerative disc disease at L4-L5 and L5-S1 
to 60 percent disabling effective November 5, 1996.  In the 
same rating decision, the RO again denied the appellant's 
request for a total disability rating based on individual 
unemployability.

The case was remanded in February 2004.


FINDINGS OF FACT

1.  During the appellate term the veteran's degenerative disc 
disease of the lumbar spine has not been manifested by 
unfavorable ankylosis. 

2.  The appellant's lumbar degenerative disc disease causes 
mild left lower extremity sciatic neuralgia, which warrants a 
separate 10 percent rating from September 23, 2002. 

3.  The veteran's service-connected disabilities are lumbar 
degenerative disc disease, evaluated at 60 percent disabling; 
left lower extremity sciatic neuralgia, evaluated as 10 
percent disabling; and depression evaluated at 30 percent 
disabling. 

4.  The veteran's service-connected disorders, alone, do not 
render her unemployable.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
for degenerative disc disease of the lumbar spine have not 
been met at any time during the appellate term.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 4.71a, Diagnostic Codes 5293 (2002); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5237, 5243 (2006).

2.  The criteria for a separate 10 percent rating for left 
lower extremity sciatic neuralgia have been met from 
September 23, 2002.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
4.124a, Diagnostic Codes 5243, 8720 (2006).

3.  The criteria for entitlement to a total disability rating 
based on individual unemployability (TDIU) due to service- 
connected disabilities have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.321, 3.340, 
3.341, 4.16, 4.18 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in her possession, what specific evidence 
she is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

There is no issue as to providing an appropriate application 
form or completeness of the application.  Written notice 
provided in the November 1997 statement of the case, and in 
August 2003 and February 2004 correspondence fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  The case was 
readjudicated in an December 2006 supplemental statement of 
the case.  The December 2006 supplemental statement of the 
case provided notice of the type of evidence necessary to 
establish an effective date for the disability and TDIU on 
appeal.

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claim.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of her claims, to include the 
opportunity to present pertinent evidence. Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence that any VA error in notifying the 
appellant that reasonably affects the fairness of this 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of her 
claim.



Background

The service medical records indicated the veteran injured her 
back in service when she slipped off a fork lift and strained 
her lower back.  

The veteran was seen for a VA examination in April 2004.  She 
reported a history of steady back pain that registered 9 on a 
10 point scale, easy fatigue, a history of left foot drop 
which was now nearly resolved, and a heat sensation in the 
left calf.  Physical examination revealed mild low back 
tenderness, but no muscle atrophy.  There was no muscle 
spasm, and the appellant was able to flex her back.  Reflexes 
were 1+ and symmetric, and sensation was intact over the 
lower legs and the feet.

In a May 2004 VA consultation report, the veteran was 
diagnosed with mechanical low back pain.  The veteran rated 
her pain 5 on a scale of 10 initially, however, with use of a 
transcutaneous electrical nerve stimulation (TENS) unit she 
stated that she was pain-free.  

During the examination, the veteran reported a back injury 
from bending in 1984.  On examination there was lower lumbar 
paraspinal tenderness.  Gait was normal and the veteran could 
stand and walk on toes and heel with no difficulty.  Muscle 
strength was 5/5.  

In an August 2004 VA clinical note, the veteran received 
instruction for back exercises and a TENS unit.  The veteran 
reported her pain was a low level 3 on a scale of 10. 

In a December 2004 VA physician note, the veteran reported 
she was doing well with Tylenol and using a TENS unit when 
the pain was really bad.  She reported the pain did not 
interfere with her daily activities and she was satisfied 
with her pain control regimen.  

In a June 2005 VA ambulatory note, the veteran reported that 
her back pain was not too bad and reported she exercised by 
gardening.

In a December 2005 VA ambulatory note, the veteran reported 
that her back pain was not too bad and reported she exercised 
"chasing her baby around."

In January 2006, the veteran underwent a VA psychiatric 
examination.  The examiner reviewed the medical records and 
claims file.  The veteran offered no subjective complaints 
and stated that she was feeling quite fit.  The veteran 
reported she was able to work but chose not to as she wanted 
to remain a stay-at-home mom.  The veteran was diagnosed with 
major depressive disorder with psychotic features, in full 
remission and chronic back pain at L4-L5 since 1983 which 
resulted in leg weakness.

In November 2006, the veteran underwent a VA examination.  
She reported attending monthly follow-ups with her 
chiropractor and taking Ibuprofen.  The veteran reported 
having a flare-up three weeks ago that lasted one week with 
one day of incapacitation.  The veteran reported constant low 
back pain that was a 5 on a scale of 10.  She also reported 
intermittent, approximately once a week left-sided sciatica, 
and back stiffness during flare-ups.

Upon physical examination, the lumbar spine had a normal 
lordosis.  The veteran had motion in all planes of movement.  
There was no additional loss of motion from weakness, or lack 
of endurance following repetitive use.  There was no overt 
spasm or weakness, and no ankylosis.  

The examiner diagnosed the veteran with L5-S1 and L4-L5 
degenerative disc disease, with mild to moderate intermittent 
sciatica on the left side, and painful range of motion.  The 
examiner noted the veteran had not worked in the past two 
years so that she could raise her son.  Otherwise, the 
veteran was more likely able to go back to paid employment.  



I.  Degenerative disc disease at L4-L5 and L5-S1 and left 
lower extremity sciatica 

Criteria

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Prior to September 23, 2002, Diagnostic Code 5293, pertaining 
to intervertebral disc syndrome (IVDS), provided for a 60 
percent rating for pronounced IVDS with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc.  This was the maximum schedular rating available.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Likewise, prior to September 23, 2002, with complete 
ankylosis of the spine at an unfavorable angle, coupled with 
a marked deformity and involvement of major joints (Marie-
Strumpell type), or without other joint involvement 
(Bechterew type), a 100 percent rating was in order.

Effective September 23, 2002, VA revised the criteria for 
evaluating intervertebral disc syndrome under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (now codified as 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243).  The amended criteria direct 
that IVDS be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of the 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The new criteria provide a 
maximum 60 disability rating is warranted where there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  

A separate rating for radiculopathy requires mild to moderate 
functional loss due to neurological impairment.  In this 
regard, the Code for sciatic neuralgia provides a 10 percent 
rating is warranted for mild incomplete paralysis, and a 20 
percent rating is assigned for moderate incomplete paralysis.  
38 C.F.R. § 4.124, Diagnostic Code 8520

The criteria for rating all other spinal disabilities were 
revised effective September 26, 2003.  These criteria include 
38 C.F.R. § 4.71a, Code 5243 (2006), which provides that an 
intervertebral disc syndrome is evaluated either under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
based on Incapacitating Episodes, whichever method results in 
the higher rating when all disabilities are combined under 38 
C.F.R. § 4.25. 38 C.F.R. § 4.71a.

Effective September 26, 2003, under the General Rating 
Formula for Diseases and Injuries of the Spine, the 
disability is evaluated with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease. 
A 100 percent rating is warranted when there is unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Ankylosis is the immobility and consolidation of a joint.  
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  In this case, 
ankylosis has not been shown at any time during the appellate 
period. 

In light of Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003), and where relevant, the Board will apply the old 
criteria for rating spine disorders to that period pre-dating 
the effective date of the change in criteria, and the new 
rating criteria for evaluating spinal disorders to that 
period effective the date of the change. 

The appellant has appealed the 60 percent rating that was 
assigned for lumbar degenerative disc disease.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

When evaluating musculoskeletal system disorders, 38 C.F.R. 
§ 4.40 allows for consideration functional loss due to pain 
and weakness causing additional disability beyond that 
reflected on range of motion measurements made in a clinical 
setting.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 
38 C.F.R. § 4.45 provides that consideration also be given to 
weakened movement, excess fatigability, and incoordination.

Analysis

The veteran is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 for IVDS (now renumbered as 5243 
effective September 26, 2003) and is assigned a 60 percent 
disability evaluation.  

After weighing the evidence, the Board finds that the veteran 
does not meet the criteria for a rating in excess of 60 
percent under either the old or new regulations.  In order to 
warrant a 100 percent disability rating under either the old 
or new regulations, the veteran would need to show evidence 
of complete unfavorable ankylosis of her entire spine.  Here, 
there is no clinical evidence of ankylosis, let alone 
unfavorable ankylosis.  Indeed, at her November 2006 VA 
examination, the veteran exhibited range of motion in all 
planes of movement.  As such, absent ankylosis of the entire 
spine, the veteran is at the maximum schedular rating, and an 
increased rating for the orthopedic competent of her back 
disorder is not in order.

The Board finds, however, that as the veteran has needed to 
use a TENS unit, and as she showed signs in November 2006 of 
mild to moderate radicular left lower extremity pathology, a 
separate 10 percent rating is in order from the date of the 
change in law, September 23, 2002, there is no competent 
evidence of moderate incomplete paralysis of the sciatic 
nerve which would justify a separate rating in excess of 10 
percent.  38 C.F.R. § 4.124, Diagnostic Codes 8520 and 8720

Finally, the Board considered the provisions of 38 C.F.R. §§ 
4.40, 4.45 and 4.59 in rating the appellant's degenerative 
disc disease.  At no time, however, have such signs as disuse 
muscle atrophy due to pain been objectively presented, nor 
has pain caused such pathology as to equate to lumbar 
ankylosis.  Indeed, the assignment of a 60 percent evaluation 
reflects that the disorder is productive of some degree of 
impairment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
Hence, an increased evaluation under these regulations for 
painful motion is not in order.

It is undisputed that the veteran's disability affects 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account. The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations. 38 U.S.C.A. § 1155. "Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability." 38 C.F.R. 
§ 4.1. Therefore, given the lack of objective evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes the criteria for submission for 
extra-schedular consideration pursuant to 38 C.F.R. § 
3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

In addition, there is no evidence that the veteran's service-
connected disabilities have necessitated frequent periods of 
hospitalization or that the manifestations of the 
disabilities are unusual or exceptional. Therefore, the 
criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell 
v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 
88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, except to the extent indicated 
above, the preponderance of the evidence is against the 
appellant's claim, and the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


II.  TDIU

The veteran and her representative contend that the 
claimant's degenerative disc disease and depression are 
manifested by symptomatology that prevents the claimant from 
obtaining and maintaining employment. 

A total rating based on individual unemployability (TDIU) is 
assigned when service-connected disabilities result in such 
impairment of mind or body that the average person is so 
disabled that she is precluded from following a substantially 
gainful occupation. 38 C.F.R. §§ 3.340, 4.15.

If there is only one service-connected disability, it must be 
rated at 60 percent or more; if there are two or more 
service-connected disabilities, at least one must be rated at 
40 percent or more and the combined rating must be at least 
70 percent. 38 C.F.R. § 4.16(a).  

If a veteran is unemployable due solely to service-connected 
disabilities, but does not meet the schedular criteria of 38 
C.F.R. § 4.16(a), the TDIU claim should be submitted to the 
Director, Compensation and Pension Service, for consideration 
of a TDIU on an extraschedular basis. 38 C.F.R. § 4.16(b).

The service-connected disabilities must be so severe as to 
produce unemployability, in and of themselves, without regard 
to unemployability attributable to age of the veteran or to 
other disabilities for which service connection has not been 
granted. 38 C.F.R. § 3.341. That is, a TDIU may not be 
assigned if unemployability is a product of advanced age, or 
of other nonservice-connected disabilities, rather than a 
result of functional impairment due solely to service-
connected disabilities. 38 C.F.R. § 4.19.

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to her age or 
to any impairment caused by nonservice-connected 
disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

Here, the veteran is service connected for degenerative disc 
disease, evaluated as 60 percent disabling; left lower 
extremity radiculopathy, evaluated as 10 percent disabling; 
and for depression evaluated as 30 percent disabling.  The 
veteran satisfies the minimum percentage requirements for 
TDIU under 38 C.F.R. § 4.16(a).

The question thus presented by the veteran's appeal is 
whether she is actually unable to secure or follow a 
substantially gainful occupation as a result of her service- 
connected disabilities.

For a veteran to prevail on a claim for a TDIU, the record 
must reflect some factor, which takes this case outside the 
norm.  The simple fact that a claimant is currently 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, 
but the ultimate question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether she can find employment.  Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).

Although the veteran's contends that her service-connected 
disabilities have rendered her unable to secure or maintain 
employment, her contentions are outweighed by competent 
medical opinions and findings from VA examinations which 
found that the appellant was not unemployable due to her 
service-connected disorders.

An April 2004 VA examiner opined that the veteran had been 
able to work since the resolution of her back pain episode in 
1994/1995.

In a January 2006 VA examination, the veteran stated that she 
worked two years ago as a delivery driver but quit this job 
when she and her significant other decided to adopt an infant 
who was now 20 months old.  The veteran stated that she was 
able to work but chose not to as she wanted to remain a stay-
at-home mom.  She further stated that when the time came, she 
would return to the workforce.  The examiner opined that the 
veteran was employable.

A November 2006 VA examiner stated that the veteran had not 
been working in the past two years in order to raise her son.  
The examiner opined she was more likely able to go back to 
paid employment.

The assertions that the veteran is unemployable by reason of 
her service-connected disabilities alone are unsupported and 
otherwise contrary to the evidence contained within the 
claims folder.  The record does not otherwise document the 
presence of functional limitations imposed by the veteran's 
service-connected disabilities alone which would preclude her 
performance of substantially gainful employment. Further, the 
veteran has stated that she was able to work, however, when 
she adopted a child, she quit her job and stated she chose 
not to work because of her desire to be a stay-at-home mom.  
The veteran may be unemployable due to her nonservice-
connected disorders, or due to a combination of other 
nonservice connected and service connected factors, but there 
is no competent evidence that she is unemployable due to her 
service connected disorders alone.  The claim is denied.


ORDER

Entitlement to an evaluation in excess of 60 percent for 
degenerative disc disease of the lumbar spine from November 
5, 1996 is denied.

Effective September 26, 2002, entitlement to a separate 10 
percent rating for left lower extremity sciatic neuralgia is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

Entitlement to TDIU is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


